DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) (IDS) was/were submitted on 17 March 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.
	
Claim Objections
Claim 12 is objected to because of the following informalities:  The end of claim 12 appears to be missing the verb “are” in the last line and should appear to recite -- and are different to each other --.  Appropriate correction is required.

Claims 19-20 are objected to because of the following informalities:  The claims appears to contain a typo where “form” should appear to be --from-- in the last line of the claims.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 18 recites the limitation "one of two pixels included in the first block” in lines 1 and 2, and “two pixels included in the second block” in line 2.  It may be unclear how they are related.  Either there is insufficient antecedent basis for this limitation in the claim, or may be unclear and rejected as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: It is unclear how two separate blocks that were created by partitioning may overlap. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11-13, 16, 20, 23-25, and 27-29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bae et al. (US 2012/0169848 A1).

Regarding Claims 11, 23, and 27, Bae discloses a system for using an apparatus for a method of a camera module comprising: a light source for outputting light to an object [Bae: ¶ [0070]: Referring to FIGS. 1 and 3, the light TX emitted by the light source module 170 may have a periodic intensity. For example, the intensity (i.e., the number of photons per unit area) of the light TX may have a waveform of a sine wave]; a receiver for receiving light reflected from the object through reception pixels [Bae: ¶ [0071]: The light TX emitted by the light source module 170 may be reflected from the object 20, and then may enter a pixel array 110 as first received light RX1]; and a processor for obtaining depth information on the object by using a phase difference between the light outputted from the light source and the light received by the receiver [Bae: ¶ [0082]: As described above, the first image sensor 100 according to example embodiments may obtain depth information about the object 20, the amplitude A, the offset B, and the phase difference .PHI. between the emitted light TX and the first received light RX1 using the light TX emitted by the light source module 170], wherein the reception pixels include a first reception pixel and a second reception pixel [Bae: ¶ [0071]: pixel array], wherein the first reception pixel receives light at a first phase time point in a first period and a second phase time point in a second period [Bae: ¶ [0071]: The pixel array 110 may periodically sample the first received light RX1. In some example embodiments, during each period of the first received light RX1 (i.e., period of the transmitted light TX), the pixel array 110 may perform a sampling on the first received light RX1 with two sampling points having a phase difference of about 180 degrees, with four sampling points having a phase difference of about 90 degrees, or with more than four sampling points. For example, the pixel array 110 may extract four samples A0, A1, A2 and A3 of the first received light RX1 at phases of about 90 degrees, about 180 degrees, about 270 degrees and about 360 degrees per period, respectively], respectively, and the second reception pixel receives light at a third phase time point of the first period and a fourth phase time point of the second period, respectively [Bae: ¶ [0071]], and wherein the processor obtains a depth image of the object by using information obtained during the first period and the second period [Bae: Claim 4: wherein the output image is a three-dimensional (3-D) depth image with respect to the object].

Regarding Claims 12, 24, and 28, Bae discloses all the limitations of Claims 11, 23, and 27, respectively, and is analyzed as previously discussed with respect to those claims.
Furthermore, Bae discloses wherein the first phase time point to the fourth phase time point correspond to any one of 0 degree, 90 degrees, 180 degrees, and 270 degrees, and different from each other [Bae: ¶ [0071]].

Regarding Claims 13, 25, and 29, Bae discloses all the limitations of Claims 11, 23, and 27, respectively, and is analyzed as previously discussed with respect to those claims.
Furthermore, Bae discloses wherein the first reception pixel and the second reception pixel are adjacent to each other [Bae: ¶ [0013]: wherein .sub.p denotes intensity of a center pixel of the second input image, .sub.q denotes an intensity of a circumferential pixel surrounding the center pixel of the second input image, I.sub.P.dwnarw. denotes an intensity of a center pixel of the first input image].

Regarding Claim 16, Bae discloses all the limitations of Claim 11, and is analyzed as previously discussed with respect to that claim.
Furthermore, Bae discloses wherein the processor increases resolution by applying a super resolution technique [Bae: ¶ [0008]: up-sampling].

Regarding Claim 20, Bae discloses all the limitations of Claim 11, and is analyzed as previously discussed with respect to that claim.
Furthermore, Bae discloses wherein the light outputted from the light source has a form of a periodic continuous function having a preset period [Bae: ¶ [0066]: The light source 171 may be controlled by the control unit 150 to emit the light TX of which the intensity periodically changes. For example, the intensity of the light TX may be controlled such that the intensity of the light TX has a waveform of a pulse wave, a sine wave, a cosine wave, etc. The light source 171 may be implemented by a light emitting diode (LED), a laser diode, etc. The lens 172 may be configured to adjust an emission angle of the light TX output from the light source 171. For example, an interval between the light source 171 and the lens 172 may be controlled by the control unit 150 to adjust the emission angle of the light TX].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 14, 15, 26, and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bae as applied to claims 11, 23, and 27 above, and further in view of Min et al. (US 2012/0242975 A1).

Regarding Claims 14, 26, and 30, Bae disclose(s) all the limitations of Claims 11, 23, and 27, respectively, and is/are analyzed as previously discussed with respect to those claims.
Bae may not explicitly disclose wherein the processor interpolates information on the third phase time point at the first reception pixel by the information obtained at a pixel adjacent to the first reception pixel on the third phase time point.
However, Min discloses wherein the processor interpolates information on the third phase time point at the first reception pixel by the information obtained at a pixel adjacent to the first reception pixel on the third phase time point [Min: ¶ [0209]: the image signal processor may interpolate each pixel signal output from each pixel of the pixel array 522 and generate a three-dimensional image signal based on each pixel information].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the interpolation of Min with the image processing of Bae in order to reduce computational load and improving accuracy, improving overall performance.

Regarding Claim 15, Bae in view of Min disclose(s) all the limitations of Claim 14, and is/are analyzed as previously discussed with respect to that claim.
Furthermore, Bae in view of Min discloses wherein the information on the third phase time point includes information on an amount of charge for light received at the third phase time point [Bae: ¶ [0008]: The calculation unit is configured to calculate a phase difference between an emitted light and a first received light reflected from an object due to the emitted light, calculate an amplitude that indicates an intensity of the first received light and calculate an offset of the first received light].

Claim(s) 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bae as applied to claim 11 above, and further in view of Kang et al. (US 2014/0307057 A1).

Regarding Claim 17, Bae disclose(s) all the limitations of Claim 11, and is/are analyzed as previously discussed with respect to that claim.
Furthermore, Bae wherein the processor obtains the depth information by using both light received through the first block and light received through the second block [Bae: ¶ [0060]].
Bae does not explicitly disclose discloses wherein the receiver includes a first block and a second block obtained by partitioning the reception pixels.
However, Kang discloses wherein the receiver includes a first block and a second block obtained by partitioning the reception pixels [Kang: ¶ [0035]: As can be seen in FIG. 3, a feature for this dot pattern is the dot peak intensity location. This can be estimated to within sub-pixel accuracy. More particularly, as represented in FIG. 4, the X-shaped crosses represent the estimated dot centers, with the pixels are divided into sub-pixels by the dashed lines, providing a finer grid 440; and ¶ [0036]: Note that FIG. 4 subdivides the pixels into 2.times.2 sub-pixels to double the resolution. However instead of double sub-pixel resolution, even higher resolution may be obtained by subdividing the pixels further, e.g., into nine sub-pixels each, sixteen sub-pixels each and so on; (non-square subdivision may be used as well], and wherein the processor obtains the depth information by using both light received through the first block and light received through the second block [Kang: ¶ [0045]: For a given set of image frames over time, wherever the feature path passed through the higher resolution sub-pixel, the depth is directly computed for that sub-pixel. For each sub-pixel that is not in the path, depth information from the stereo capture at the original resolution and/or depth information from nearby super-resolved sub-pixel depth may be combined to estimate a depth for that sub-pixel. A straightforward way this may be accomplished is via push/pull interpolation, e.g., based on only the super-resolved depth information, which are well-known techniques in other areas of pixel processing].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the higher resolution processing of Kang with the image processing of Bae in order to produce a more accurate, higher resolution image.
	
Regarding Claim 18, Bae in view of Kang disclose(s) all the limitations of Claim 17, and is/are analyzed as previously discussed with respect to that claim.
Furthermore, Bae in view of Kang discloses wherein one of two pixels included in the first block and two pixels included in the second block overlaps [Kang: FIG. 5].
	

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bae as applied to claim 11 above, and further in view of Masumura (US 2018/0302542 A1).

Regarding Claim 19, Bae disclose(s) all the limitations of Claim 11, and is/are analyzed as previously discussed with respect to that claim.
Bae does not explicitly disclose wherein the light source outputs light by performing amplitude modulation or phase modulation according to a control signal received form the processor.
However, Masumura discloses wherein the light source outputs light by performing amplitude modulation or phase modulation according to a control signal received form the processor [Masumura: Claim 5: wherein the controller controls the spatial light modulator so as to provide a phase modulation or an amplitude modulation of the light based on a basis pattern].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the varying modulation of Masumura with the image processing of Bae in order to perform the appropriate process on the appropriate data, improving efficiency and accuracy.

Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bae as applied to claim 11 above, and further in view of Danowski et al. (US 2018/0037155 A1).

Regarding Claim 21, Bae disclose(s) all the limitations of Claim 11, and is/are analyzed as previously discussed with respect to that claim.
Bae does not explicitly disclose wherein the light source includes output pixels, and each of the output pixels output light independently.
However, Danowski discloses wherein the light source includes output pixels, and each of the output pixels output light independently [Danowski: ¶ [0016]: An LED pixel is a grouping of LEDs of different colors (such as red, green and blue) with each LED in the pixel having a configurable intensity. By varying the intensity of the different LEDs, the pixel changes color].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine varying LED of Danowski with the image processing of Bae in order to provide higher control of the varying output, improving accuracy in a variety of ambient lighting conditions.	

Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bae in view of Danowski as applied to claim 21 above, and further in view of Rutgers (US 2016/0330814 A1).

Regarding Claim 22, Bae in view of Danowski disclose(s) all the limitations of Claim 21, and is/are analyzed as previously discussed with respect to that claim.
Furthermore, Bae in view of Danowski discloses wherein the output pixels output light of different intensities [Danowski: ¶ [0016]].
Bae in view of Danowski does not explicitly disclose wherein the output pixels output light of different intensities, different frequencies, different phases, and different delay times from each other.
However, Rutgers discloses wherein the output pixels output light of different intensities, different frequencies, different phases, and different delay times from each other [Rutgers: ¶ [0054]: In the FIG. 3, average control signals and an overall intensity are shown (horizontal axis: time, vertical axis: amplitude). A first average control signal A1 is used to control the first intensity of the first light coming from the first light emitting diode circuit 1 comprising one or more white LEDs. The first intensity will have a shape similar to the one of the first average control signal A1. A second average control signal B1 is used to control the second intensity of the second light coming from the second light emitting diode circuit 2 comprising one or more red LEDs. The second intensity will have a shape similar to the one of the second average control signal B1. The first average control signal A1 comprises a fixed first amplitude and added thereto a varying first amplitude, with a frequency that is equal to that of the ripple].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine varying LEDs of Rutgers with the image processing of Bae and Danowski in order to provide even higher control of the varying output, improving accuracy in a variety of ambient lighting conditions.

Conclusion

	
	

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN R MESSMORE whose telephone number is (571)272-2773. The examiner can normally be reached Monday-Friday 9-5 EST/EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on 571-272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN R MESSMORE/Primary Examiner, Art Unit 2482